Appellant was convicted of murder in El Paso County, Texas, and after the motion for new trial was overruled and notice of appeal given, upon proper showing before the court in which he was previously tried appellant was found to have become insane pending said appeal, and was committed to the Veterans Hospital at Waco, Texas.
When the appeal was submitted to this court on November 30, 1938, a motion was presented suggesting that further proceedings in the case should be suspended under the provisions of Art. 925 Cow. C. P., and the Clerk of this Court was directed to retire the case from the docket until it should be properly shown to this court that appellant had been tried and found to be sane.
It is now made known to this court that appellant died on April 27, 1939. In order that the case may be finally disposed of so far as the docket of this court is concerned the Clerk is directed to re-docket the case, and it is now ordered that the appeal be abated on account of the death of appellant.